Banks, J.
This is an action in contract in which the plaintiff seeks to recover the sum of $2,095.26 for labor and materials supplied by the plaintiff in the repair of certain trucks. The individual defendant denies personal liability and alleges that the amount in dispute is owed the plaintiff by E. J. Cummings, Inc., d/b/a E & S Transportation.
At trial, conflicting evidence was presented as to whether the plaintiff knew, had an opportunity to know, or ought to have known that his contractual relationship was with the individual or with the corporate defendant. The defendant/appellant appeals from the denial of the following requests for rulings:
2. The defendant as an officer of E.J. Cummings, Inc., d/b/a E. & S. Transportation is not personally , responsible for the debt claimed by the plaintiff.
3. The plaintiff by reason of the knowledge of its employee who made a safety inspection of the vehicles as required by the law of Massachusetts, was aware, or should have been aware, that the vehicles belonged to E.J. Cummings, Inc. and not the defendant.
4. On all the evidence, the defendant; Russell Cummings, is not liable to the plaintiff as the plaintiff should have been aware that the vehicles serviced by the plaintiff did not belong to the defendant.
With respect to the defendant’s request for rulings, it is clearly the case that these are matters of fact to be found by the trier of fact. Whether the individual defendant assumed by the nature of his negotiations the status of a potential obligation together with any corporate or other entity which he purported to represent is for the trier of fact to determine. Whether the plaintiff could or should have determined that another relationship existed is a matter for the trier of fact to determine.
There being no matter of law, rather than fact, raised by the defendant/appellant’s requests, finding must be for the plaintiff.

Report dismissed.